Title: To John Adams from Samuel Chase, 16 February 1801
From: Chase, Samuel
To: Adams, John



Sir
Washington, 16th. Febry. 1801.

As I consider the Appointment of a Judge, for the fifth Circuit, of very great Importance to the Public, and to the judiciary Department, I take the Liberty to recommend to your Excellency Philip Barton Key Esqr.—I know no Gentleman, in this State (who will accept) better qualified, in every Respect, to discharge the Duties of the Office; and I am well assured, that only Want of Health, of which he Now enjoys a great Share, will induce him to resign the Station. I believe the Appointment of Mr. Key will be as agreeable to the Fæderel Interest, in this State, as that of any other Gentleman.—
I have the Honor to be, / With the highest Respect and / Esteem, / your Excellency’s most / Obedt. Servant

Samuel Chase